Citation Nr: 1528369	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-06 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to September 27, 2012, for payment of additional compensation benefits for a dependent spouse, L.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to January 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decisional letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  On his August 2011 Declaration of Status of Dependents (VA Form 21-686c), the Veteran reported that he was then currently married to L., and that they were married in October 2007.

2.  In August 2011 VA requested the Veteran supply information regarding the number of times he and L. had been married and L.'s complete marital history; the veteran provided this information in December 2011.

3.  A December 2011 decision denied the Veteran's claim to add L. as a dependent.

4.  In March 2012, the Veteran submitted a Notice of Disagreement (NOD) with the December 2011 decision.

5.  The AOJ never issued a Statement of the Case (SOC) for the Veteran's March 2012 NOD.

6.  In March 2012, VA requested the Veteran supply additional information regarding the termination of prior marriages of him and L; in March 2012 he supplied additional information regarding the termination of L.'s prior marriage, which was subsequently relied upon in granting additional benefits for L.

7.  In a July 2013 decision, the AOJ granted the Veteran's claim to add L. as a dependent, effective September 27, 2012.




CONCLUSION OF LAW

The criteria for an earlier effective date of August 8, 2011, for payment of additional benefits for the addition of L. as the Veteran's dependent spouse have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and preferably prior to an initial unfavorable decision on a claim by an agency of original jurisdiction (AOJ), VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim and of whose specific responsibility, the claimant's or VA's, it is for obtaining the supporting evidence.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the downstream elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the AOJ provided the Appellant this pre-adjudication notice by way of an August 2011 letter.  The Board's award of an earlier effective date means there is no resultant need to discuss whether the notice was sufficient because even if, for the sake of argument, it was not, this ultimately would be inconsequential and therefore at most non-prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102 (2014).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (noting that reversing prior case law imposing a presumption of prejudice from any notice or assistance deficiency and clarifying that the burden of showing an error is harmful or prejudicial, meaning outcome determinative of a claim, normally falls upon the party attacking agency's determination - so, here, the Veteran as the pleading party).


II.  Legal Criteria

Governing law provides that the effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n) (West 2014).

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2014).  The "date of claim" for additional compensation for dependents is the date of the appellant's marriage, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 U.S.C.A. § 5110 (f)(n) (West 2014); 38 C.F.R. § 3.401(b) (2014).

III.  Analysis

The Veteran contends that he is entitled to an earlier effective date prior to September 27, 2012, for the addition of his spouse, L., as a dependent.  

The record reflects that, in August 2011, the Veteran filed a claim to add L. as his dependent spouse.  In a December 2011 decisional letter, the AOJ denied the Veteran's claim to add L. as a dependent because he had not provided evidence of the marriage and divorce history for the Veteran and his spouse, which had been requested in August 2011.  The Veteran submitted the requested evidence in December 2011.

In March 2012, the Veteran filed a NOD with the December 2011 denial.

In March 2012, VA requested additional evidence, including evidence regarding L.'s prior divorce.  The Veteran provided a separation agreement, which was subsequently considered and accepted in awarding him additional benefits for L.

Thereafter, in a September 2012 statement in support of his claim, the Veteran stated that he had submitted the marriage and divorce history for himself and his spouse.  The AOJ treated this statement as a new claim for dependency.  In a July 2013 decision, the AOJ granted the dependency claim for L., effective September 27, 2012.

On review, the Board finds that an earlier effective date of August 8, 2011, for payment of additional compensation benefits for L., as dependent spouse, is warranted.  As noted above, the Veteran filed an NOD as to the December 2011 denial, and the Board notes that this filing of an NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  Furthermore, the Veteran responded to requests for information within one year of each request and the information he provided was subsequently used in making the award of additional compensation for a dependent spouse.

However, review of the record does not show that the AOJ ever issued a SOC regarding this issue.  An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2014).  Therefore, the issue of entitlement to add L. as a dependent spouse remained pending.

Because the Veteran's August 2011 claim was still pending when the July 2013 decision was issued, the effective date for additional compensation based on spouse, L., as a dependent spouse, must be based on the date of the Veteran's original claim for dependency, which was August 8, 2011.

The Board recognizes that, in his July 2013 NOD, the Veteran requested that the effective date of his dependency claim be October [redacted], 2007, the day he married L. However, this effective date is not possible.

The "date of claim" for additional compensation for dependents is the date of the Appellant's marriage, if evidence of the event is received within a year of the event.  38 U.S.C.A. § 5110 (f)(n) (West 2014); 38 C.F.R. § 3.401(b) (2014).  In this case, the Veteran married L. in October 2007, but did not notify the AOJ within a year of marrying her.  If the Veteran has not notified the AOJ within a year of his marriage, the effective date is the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  Id.  

In this case, the Veteran did not notify the AOJ that he married L. until he filed his dependency claim in August 8, 2011.  As a result, August 8, 2011, is the earliest effective date available under the law.


ORDER

An earlier effective date of August 8, 2011, is granted for the addition of the Veteran's spouse, L., as a dependent spouse, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


